Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2007-1538

                                     AIRGO IP, LLC
                               and AIRGO SYSTEMS, LLC,

                                                        Plaintiffs-Appellants,

                                             v.

                             ARVINMERITOR, INC.,
                   PRESSURE SYSTEMS INTERNATIONAL, INC.,
                        and EQUALAIRE SYSTEMS, INC.,

                                                        Defendants-Appellees.


       Donald R. Dunner, Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P., of
Washington, DC, argued for plaintiffs-appellants. With him on the brief were Don O.
Burley, and Denise W. DeFranco, of Cambridge, Massachuetts. Of counsel on the brief
was Daniel P. Dooley, Fellers, Snider, Blankenship, Bailey & Tippens, P.C., of
Oklahoma City, Oklahoma.

       Seth P. Waxman, Wilmer Cutler Pickering Hale and Dorr LLP, of Washington,
DC, argued for defendants-appellees. With him on the brief were Edward C. DuMont,
Eric R. Columbus, and Dutch D. Chung, of Washington, DC, and Noah A. Levine, of
New York, New York.

Appealed from: United States District Court for the Western District of Oklahoma

Judge David L. Russell
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2007-1538


                                 AIRGO IP, LLC
                           and AIRGO SYSTEMS, LLC,

                                                     Plaintiffs-Appellants,

                                         v.

                            ARVINMERITOR, INC.,
                  PRESSURE SYSTEMS INTERNATIONAL, INC.,
                       and EQUALAIRE SYSTEMS, INC.,

                                                     Defendants-Appellees.


                                  Judgment

ON APPEAL from the       United States District Court for the Western District of
                         Oklahoma

in CASE NO(S).           05-CV-1405

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, MAYER and SCHALL) Circuit Judges.

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED May 15, 2008                        /s/ Jan Horbaly
                                         Jan Horbaly, Clerk